Citation Nr: 0740832	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to initial evaluations in excess of 10 
percent for the residuals of a colonoscopy with 
diarrhea/dumping syndrome from April 16, 1997 through July 
22, 2005, and in excess of 0 percent from July 22, 2005.

2.  Entitlement to an effective date earlier than April 16, 
1997 for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a colonoscopy with 
diarrhea/dumping syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to February 
1943.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  From April 16, 1997 through July 22, 2005, the veteran's 
residuals of a colonoscopy with diarrhea/dumping syndrome was 
manifested by at least one bowel movement per day with 
diarrhea about three times a week, with stool incontinence 
reported once or twice a week.

2.  From July 22, 2005, the veteran's residuals of a 
colonoscopy with diarrhea/dumping syndrome is manifested by 
one bowel movement every three days; the diarrhea was 
described as no longer a problem.

3.  The veteran had undergone a colonoscopy in November 1994; 
he filed his claim for compensation under 38 U.S.C.A. § 1151 
for the residuals of this colonoscopy on April 16, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a colonoscopy with diarrhea/dumping 
syndrome from April 16, 1997 through July 22, 2005 have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.20, Diagnostic Code (DC) 7319 (2007).

2.  The criteria for a compensable evaluation for the 
residuals of a colonoscopy with diarrhea/dumping syndrome 
from July 22, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, DC 7319 (2007).

3.  Under governing law, the effective date for the award of 
compensation under 38 U.S.C.A. § 1151 for the residuals of a 
colonoscopy with diarrhea/dumping syndrome is April 16, 1997.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110(c), (d) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.400(i)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
for compensation under 38 U.S.C.A. § 1151 for the residuals 
of a colonoscopy with diarrhea/dumping syndrome and its duty 
to assist him in substantiating his claim under the VCAA.  
This letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
VA treatment or hospitalization, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of this letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  While no follow-up 
VCAA notice was provided to the veteran, in this case he 
challenging the initial evaluation and effective date 
assigned to the grant of compensation under 38 U.S.C.A. 
§ 1151.  In Dingess, the Court held that in cases where 
compensation has been granted and an initial disability and 
effective date have been assigned, the typical compensation 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled. Dingess, at 490-91.  Thus, because the notice 
that was provided before compensation was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  


II.  Applicable laws and regulations

Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

The veteran's disability has been rated under DC 7319, which 
provides that a 0 percent evaluation is warranted for mild 
disturbance of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation requires a 
moderate disorder with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent evaluation requires a 
severe disorder with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
38 C.F.R. Par 4, DC 7319 (2007).

Earlier effective date

According to 38 C.F.R. § 3.400(i)(1) (2007), the effective 
date for compensation under 38 U.S.C.A. § 1151 will be the 
date the injury or aggravation was suffered if the claim is 
received within one year after that date; otherwise, the date 
of receipt of the claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

Increased evaluation

The relevant evidence of record included VA treatment records 
developed between 1997 and 2000.  He reported a history of 
diarrhea several times per day.  Since his last visit in 
September with his primary care provider, he had taken 
Metamucil once or twice; however, because it did not seem to 
immediately help, he stopped using it.  He commented that his 
diarrhea had decreased from once every three to four days to 
about once every 10 days.  He denied any abdominal pains, 
vomiting, melena, or hematochezia.  On December 4, 1997, he 
said that he had normally formed stool that was followed by 
watery diarrhea.  He usually had two to three episodes of 
diarrhea within a three hour period following a formed stool.  
There was no melena or blood in the diarrhea.  He denied the 
use of any dairy products, with no change in his diet 
otherwise.  His diarrhea was not accompanied by cramping, 
bloating, or pain.  On June 14, 2000, he reported significant 
diarrhea, with up to four loose bowel movements per day after 
the surgery.  However, he said that the addition of 
dicyclomine to his medical regimen had helped.

In December 2002, VA examined the veteran.  He said that he 
was still having some trouble with diarrhea.  He used Imodium 
at least four times per week.  He would have at least one 
bowel movement per day, but that he would have diarrhea about 
three times per week.  He described his stool as always loose 
but not hard.  He would have stool incontinence about one to 
two times per week, usually because he would feel the urge to 
defecate but would be unable to get to the bathroom in time.  
Also, he would feel the urge to pass gas, but would pass 
stool instead.  No particular foods would aggravate the 
condition.  There was no bright red blood and the stool was 
usually brown.  He noted that he was never constipated.

VA reexamined the veteran on July 22, 2005.  He said that his 
diarrhea was largely resolved, and was no longer a problem.  
He reported that he would have a bowel movement once every 
three days, which tended to be soft or formed.  About three 
days out of every month, he might have diarrhea with liquid 
stool and stool urgency, but with no associated blood or 
melena.  He denied nausea, vomiting, or abdominal pain.  
Physical examination was essentially negative.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
assigning evaluations in excess of 10 percent from April 16, 
1997 through July 22, 2005, or in excess of 0 percent from 
July 22, 2005, have not been established.  Between April 16, 
1997 and July 22, 2005, the evidence does not show that his 
diarrhea/dumping syndrome was manifested by a severe 
disorder, with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
While the veteran would experience varying episodes of 
diarrhea, there has never been any indication that he had 
ever experienced any constipation, nor does the evidence show 
that he experienced more or less constant abdominal distress.  
In fact, he reported that he had experienced no abdominal 
pain, cramping, or bloating.  Therefore, the Board finds that 
an evaluation in excess of 10 percent during this time period 
is not justified.  

In addition, the Board finds that a compensable evaluation 
from July 22, 2005 is not warranted.  At the time of the July 
2005 VA examination, the veteran stated that the diarrhea was 
no longer a problem, occurring, at most, no more than three 
days per month.  He again denied experiencing any abdominal 
pain.  This evidence is more consistent with the presence of 
a mild disorder, thus supporting the assignment of a 
noncompensable evaluation.

The Board has considered all other potentially applicable 
diagnostic codes, namely DC 7323, ulcerative colitis, and DC 
7332, impairment of sphincter control.  However, the Board 
finds that the use of DC 7319 more accurately reflects the 
symptoms experienced by the veteran and is, therefore, the 
appropriate DC to be used in evaluating the veteran's 
disability.  There is no suggestion in the record that the 
veteran's symptoms are more closely associated with 
ulcerative colitis, nor is there any indication that the 
veteran has loss of sphincter control with resultant leakage.  
Although the veteran's representative asserted in the 
Substantive Appeal that the veteran's disability was 
manifested by periods of incontinence, the veteran reported 
during his most recent VA examination that stool incontinence 
has only occurred on 4 occasions in the last 10 years.  Such 
infrequent episodes do not support the assignment of a 
compensable rating under any diagnostic code applicable to 
the digestive system.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent from April 16, 1997 through July 22, 
2005, or in excess of 0 percent from July 22, 2005.  

Effective date

The evidence of record shows that the veteran had undergone a 
colonoscopy in November 1994 that resulted in 
diarrhea/dumping syndrome.  He appears to be contending that 
the effective date for his award should correspond to the 
date of his surgery.

However, his claim for compensation for these residuals under 
38 U.S.C.A. § 1151 was received on April 16, 1997.  As noted 
above, the effective date for compensation under 38 U.S.C.A. 
§ 1151 will be the date the injury or aggravation was 
suffered if the claim is received within one year after that 
date; otherwise, the effective date will be the date of 
receipt of the claim.  Since the veteran did not file his 
claim within one year of the injury that caused the residual 
diarrhea/dumping syndrome, the effective date assigned to 
these residuals must be the date of receipt of the claim.  As 
noted, the claim was received on April 16, 1997.  Therefore, 
this is the appropriate effective date for the award of 
compensation pursuant to 38 U.S.C.A. § 1151.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than April 16, 1997 for the award of compensation 
under 38 U.S.C.A. § 1151.




ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a colonoscopy with diarrhea/dumping syndrome 
from April 16, 1997 through July 22, 2005, and in excess of 0 
percent from July 22, 2005, is denied.

Entitlement to an effective date earlier than April 16, 1997 
for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a colonoscopy with 
diarrhea/dumping syndrome is denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


